
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 514
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Ms. Watson (for
			 herself, Mr. Campbell,
			 Ms. Woolsey,
			 Mr. Sherman,
			 Mrs. Tauscher,
			 Mrs. Halvorson,
			 Mr. Cohen,
			 Mr. Thompson of California,
			 Mr. Waxman,
			 Ms. Kaptur,
			 Ms. Harman,
			 Mr. Scott of Virginia,
			 Mrs. Napolitano,
			 Ms. Loretta Sanchez of California,
			 Ms. Richardson,
			 Mrs. Capps,
			 Mr. Rohrabacher,
			 Mr. Cardoza,
			 Mr. Davis of Illinois,
			 Ms. Zoe Lofgren of California,
			 Ms. Eshoo,
			 Mr. Salazar,
			 Mr. Grijalva,
			 Mr. Reyes,
			 Mr. Pallone,
			 Mr. Manzullo, and
			 Mr. Gallegly) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the University of Southern
		  California Trojan men’s tennis team for its victory in the 2009 National
		  Collegiate Athletic Association (NCAA) Men’s Tennis
		  Championship.
	
	
		Whereas the University of Southern California (USC) Trojan
			 men’s tennis team has achieved many accomplishments during the 2009
			 season;
		Whereas USC finished second in the Pacific-10 Conference
			 with an overall record of 25–5, tying the mark for the most wins in a season
			 since 1991;
		Whereas, on May 19, 2009, the No. 8 seed in the
			 tournament, USC won the NCAA Championship with a 4–1 victory over the No. 3
			 seed Ohio State;
		Whereas the USC men’s tennis team has now won its 17th
			 men’s tennis team championship, which ties for the most such titles in the
			 Nation;
		Whereas USC’s previous NCAA men’s tennis team championship
			 came in 2002, when the tournament also was held in College Station,
			 Texas;
		Whereas, as a whole, USC has won its 110th national
			 championship as a university, including a national best 75 men's NCAA team
			 titles;
		Whereas USC registered 7 wins over top-10 teams in 2009,
			 with 3 of those victories coming in the NCAA Tournament;
		Whereas the 2009 NCAA Championship is the first for USC
			 head coach Peter Smith, who had earned his 400th career victory in the Trojans'
			 quarterfinal upset over undefeated top seed Virginia;
		Whereas USC junior Robert Farah was named the NCAA
			 Championship Tournament Most Valuable Player;
		Whereas other All-Team Tournament Team honors went to
			 Robert Farah at No. 1 singles and freshman Daniel Nguyen at No. 6 singles, as
			 well as Farah and Steve Johnson at No. 1 doubles and Matt Kecki and Jaak Poldma
			 at No. 3 doubles; and
		Whereas under the leadership of USC's 10th president,
			 Steven B. Sample, USC has established itself as a world-class research
			 university, known for its leadership in the fields of communication, media,
			 public diplomacy, the sciences, and the arts: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the University of Southern
			 California (USC) Trojan men’s tennis team and USC President Steven B. Sample
			 for USC's victory in the 2009 National Collegiate Athletic Association (NCAA)
			 Men’s Tennis Championship;
			(2)applauds Coach
			 Peter Smith for his winning his first NCAA Championship as USC’s head coach;
			 and
			(3)recognizes the
			 achievements of the players, coaches, students, alumni, and staff who were
			 instrumental in helping the University of Southern California win the 2009 NCAA
			 Men’s Tennis Championship.
			
